 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 462 
AAA Cab Services, Inc. 
and
 Independent Taxi Driv-
ers Union, Petitioner.  
Case 28ŒRCŒ6154 
March 17, 2004 
DECISION ON REVIEW AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
WALSH AND MEISBURG
 On May 28, 2003, the Board granted the Petitioner™s 
request for review of the Re
gional Director™s Decision 
and Order (pertinent portions of
 which are attached as an 
appendix), in which he found that the Employer™s taxi 
drivers are independent cont
ractors, not statutory em-
ployees, and thus, dismissed the petition. 
The Board has delegated its 
authority in this proceed-ing to a three-member panel. 
Having carefully considered the entire record, we af-
firm the Regional Director™s decision. 
ORDER The Regional Director™s Decision and Order is af-
firmed. 
APPENDIX 
Independent Taxi Drivers Union (Petitioner) filed a petition 
under Section 9(c) of the Nation
al Labor Relations Act (the 
Act), seeking to represent all full-time and part-time taxi driv-
ers employed by AAA Cab Services, Inc. (the Employer) at its 
Tucson, Arizona facility, excludi
ng all other employees, office 
clerical employees, guards, pr
ofessional employees, and super-
visors as defined in the Act.  
The Employer contends that the 
petition should be dismissed becau
se taxi drivers are independ-
ent contractors and not statutor
y employees within the meaning 
of Section 2(3) of the Act.  The Petitioner contends that the 

drivers are statutory employees. 
 As discussed below, I have 
concluded that the taxi drivers in the petitioned-for unit are 

independent contractors and not employees, where, among 

other things, there is no relati
on between the Employer™s com-
pensation and the amount of fares 
collected by taxi drivers and 
the Employer exercises littl
e control over the manner and 
means by which taxi drivers conduct business after they leave 
the Employer™s facility.  Accordingly, I will dismiss the peti-
tion. DECISION Under Section 3(b) of the Act, I have the authority to hear 
and decide this matter on beha
lf of the National Labor Rela-
tions Board.  On the entire record in this proceeding, I find: 
1.  Hearing and Procedures
:  The hearing officer's rulings 
made at the hearing are free from prejudicial error and are af-
firmed. 2.  Jurisdiction and Employer Status
:  The record evidence 
establishes that the Employer, an Arizona corporation, main-
tains offices and a place of bu
siness in Phoenix and Tucson, 
Arizona, where it is engaged in 
operation of a taxicab service for the general public as well as
 wheelchair disability van ser-
vice for insurance companies a
nd governmental entities.  Dur-
ing the 12 months preceding the date of the hearing, the Em-

ployer purchased gasoline valued in excess of $200,000 from 
suppliers located within the State of Arizona.  This gasoline 
was, in turn, transported from refineries outside the State of 
Arizona directly to said gasoline suppliers.  During the same 
period, the Employer derived 
gross revenues in excess of 
$500,000 from its business operations.  The Employer is en-

gaged in commerce within the meaning of the Act, and, there-
fore, the Board™s asserting jurisdiction in this matter will ac-
complish the purposes of the Act. 
3.  Claim of Representation
:  The Petitioner claims to repre-
sent the Tucson area taxicab drivers employed by the Em-
ployer.  The Employer maintains that the Petitioner is not a 
labor organization as the only pe
rsons represented by the Peti-
tioner are independent contractor
s.  As I have found that the 
bargaining unit petitioned-for c
onsists of only independent 
contractors, I need not decide the issue of whether the Peti-

tioner would qualify as a labor organization within the meaning 
of Section 2(5) of the Act if th
e individuals that the Petitioner 
seeks to represent were found to be employees rather than in-

dependent contractors. 
4.  Statutory Question:  As more fully set forth below, no 
question affecting commerce exists concerning the representa-
tion of certain employees of the Employer within the meaning 
of Section 9(c)(1) and Section 2(6) and (7) of the Act. 
A.  The Employer™s Operations 
The Employer has been engaged in providing taxicab and re-
lated services in the Phoenix, Arizona metropolitan area for 

approximately 20 years.  In November 2002, the Employer 
entered the Tucson market by purchasing certain assets from 
Arnett Transportation, an entity which had been engaged in 
providing taxi services in the Tucson metropolitan area for 
many years. 
The Employer bases its Tucson operations at one central lo-
cation.  Lyle Wamsley, the Tu
cson manager, oversees the Em-ployer™s day-to-day operations 
at this location.  Below Wam-
sley is Gus Napier, Tucson fl
eet and risk manager; Xenia 
Thornton, call center manager; Gilberto Fernandez, shop super-

visor; and Eric Weinerschkirch, 
dispatch supervisor.  Napier™s 
job involves interacting with the Employer™s insurer and inves-
tigating accidents.  Thornton ove
rsees the 35 ﬁcall-takersﬂ em-
ployed by the Employer in Tucson.  Call-takers are the people 

who answer telephone calls requesting taxi service and type the 
requests into the computerized dispatch system.  Fernandez 
oversees the nine mechanics employed by the Employer.  These 
mechanics perform both preventative maintenance and repair 
work on Employer vehicles.  
Weinerschkirch oversees five 
dispatchers, who monitor the dispatch computers to make sure 

that there are no problems.  The Employer also employs five 
cashiers at its Tucson facility, who are supervised directly by 
Wamsley.  The cashiers receive lease payments from taxi driv-
ers and cash credit card and voucher fares received by drivers.
1                                                          
 1 At the hearing, the parties stipulated, and I find based on the record 
as a whole, that Wamsley, Napier
, Thornton, Fernandez, and Wein-
erschkirch are supervisors within the meaning of Sec. 2(11) of the Act 

because they direct the work of 
other employees.  The parties also 
stipulated, and I find based on the 
record as a whole, that the Em-
341 NLRB No. 57 
 AAA CAB SERVICES 
 463
The Employer operates a fleet of 110 taxicabs from its Tuc-
son facility, of which 70 of thes
e cabs operate under the Yellow 
trade name; 35 under the Courier trade name; 3 under the 
Checker trade name; and 2 under the Fiesta trade name.  These 
cabs are painted according to the trade name under which they 
operate.  The Employer owns 104 of these cabs, and 
owner/operators own the other 6.  Every cab contains a com-
puter dispatch system with a vi
deo display terminal, a meter, 
and a 2-way radio.  This equipmen
t is paid for, and remains the 
property of the Employer.  At any given time, about 80 to 90 of 
the Employer™s Tucson cabs are in operation. 
The record reveals that there are a total of approximately 117 
taxi drivers who operate the Employer™s Tucson cabs.  Taxi 
drivers operate these vehicles pursuant to 12-hour, 24-hour, or 
weekly lease arrangements with the Employer.  As part of these 
lease arrangements, drivers must enter into the following 
agreements: a Master Independent Contractor Agreement 
(MICA); a Master Motor Vehicle Lease Agreement (MVLA); 
and a Master Communications Service Agreement (MCSA). 
The MICA grants taxi drivers a license to use the Em-
ployer™s trade names, and pr
ovides coverage under the Em-
ployer™s common carrier liability insurance policy.  The MICA 

also provides: 
Contractor agrees to comply with and abide by all laws, ordi-

nances, rules and regulations of 
federal, state, county, munici-
pal or other governmental authorities in connection with the 

operation of Contractor™s Vehicle and in connection with the 
operation of Contractor™s busin
ess of operating a vehicle for 
hire as a taxi cab. 
. . . .  
1.  By this agreement, Company and Contractor expressly in-

tend, acknowledge and agree th
at no relationship of em-
ployer-employee, principal-agent, or master-servant, either 

expressed or implied, shall exist, be created, inferred or result 
from this Agreement and that the relationship of the parties 
hereto is solely that of Indepe
ndent Contractor and Company.  
Contractor shall be and remain free from any direction, inter-
ference or control by Company in the operation of Contrac-
tor™s business of operating a vehi
cle for hire as a taxicab and 
in the operation of all vehicles so [sic].  Contractor agrees that 

he/she will comply with all applicable federal, state, munici-
pal laws, ordinances, statutes, airport rules and regulations and 
that he/she will be solely responsible for any fines, penalties, 
or forfeitures occasioned by any violation thereof. 
2.  Contractor acknowledges: 
a.  Company will not furnish to Contractor or Contrac-
tor™s drivers, workers™ compensation insurance coverage.  

Should Contractor desire Workers™ Compensation insur-ance or Contractor requires such insurance coverage, Con-
tractor shall be solely responsible for and shall obtain such 
                                                                                            
 ployer™s call-takers, dispatchers, m
echanics, and cashiers do not share a 
community of interest with taxicab drivers where, among other factors, 
they work different schedules, are co
mpensated differently, have differ-
ent benefit packages, have different supervision, and have little or no 
contact with each other. 
coverage at no expense to Company and provide evidence 
thereof to Company. 
b.  Contractor and Contractor employees are not eligi-
ble for federal or state unemployment benefits, chargeable 
to Company. 
c.  Contractor shall be solely liable for payment of all 
contributions required under Federal Insurance Contribu-
tions Act, resulting or to result from the operation of Con-

tractor™s business of operating a vehicle for hire as a taxi cab. d.  Contractor is solely re
sponsible for withholding and 
the payment of federal and state income taxes, if any, and 

any other taxes or charges resulting from or to result from 
the operations of Contractor™s business of operating a ve-
hicle for hire as a taxicab. 
 3.  It is expressly understood and agreed between the parties 
hereto that Contractor will exer
cise sole and complete discre-
tion in the operation of Contra
ctor™s vehicle 
and in the per-
formance of those duties generally recognized as part of per-
forming the transportation of passengers and property for hire, 
including without limitation: 
 a.  Contractor is not required to account for the amount 
of fares collected from passengers or customers and is not 

required to share any fares and fees with Company. 
b.  Company shall have no right to restrict nor shall 
Contractor be restricted by 
Company as to the geographi-
cal area in, or hours of operation during, which Contractor 

operates his business of operating a vehicle for hire as a 
taxi cab. 
c.  Contractor shall not be required to remain at any 
specified location. 
d.  Contractor acknowledges and agrees that any per-
sons driving vehicles covere
d under this agreement must 
adhere to all Municipal, St
ate, and Federal regulations 
covering drivers for hire and all provisions of this agree-

ment.  Contractor further agrees that prior to permitting 
any person to drive a vehicle covered under this agreement 
to check driving records, drivers licenses and has [sic] all 
other qualifications to operate 
a taxi cab for hire, so as not 
to disrupt the Company™s business, damage the Com-

pany™s image, or cause cost increases to the Company. 
 The Employer has approximately 180 MICAs on file. 
As part of the leasing process, taxi drivers must fill out an 
application form that requests information, including personal 
references and work history.  Drivers must also show that they 
are at least 25 years old; have a valid Arizona driver™s license; 
have no more than two moving violations in the previous 39 
months; and do not have a ﬁdriving under the influenceﬂ con-
viction.  Drivers must also complete a 2-day driver training 
course, which covers such items as how the dispatch system 
works and defensive driving.  There is no charge for this 
course. The MVLA provides that the Employer will provide a vehi-
cle equipped with a meter, disp
atch equipment, signs, and other 
equipment to the taxi driver at a set rate per 12-hour, 24-hour, 

or weekly period.  Currently, the 12-hour lease rate for a single 
driver is $70, the 24-hour lease 
rate is $105, and the weekly 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 464 
rate is $510.  The MVLA expressly provides that the driver 
may enter into agreements with third parties to use their trade 
names and dispatching services.  If two drivers team up to use 
the same vehicle over a 24-hour or weekly period, the lease 
rates are slightly higher. 
In addition to the cost of the lease, drivers are responsible for 
the cost of fueling the vehicle 
and any other expenses they in-
cur, such as workers™ compensation insurance, medical insur-

ance, business cards, cell phones, 
and pagers.  Drivers may lose 
money if these costs exceed the fares and tips they take in, 

which they keep for themselves.  They do not report their fares 
or tips to the Employer, and the Employer does not receive any 
percentage of the drivers™ take.  The Employer does not pay 
wages to any of the drivers, and the drivers are responsible for 
withholding and other taxes. 
Under the MCSA, the Employer agrees to provide dispatch 
services ﬁfor use by Contractor in
 Contractor™s sole discretion.ﬂ  
The dispatch system utilized by the Employer is a computer-

based system in which employ
ees of the Employer, known as 
call-takers, receive telephone re
quests for taxi services and enter the request into the system.  This system automatically 
selects an appropriate driver and causes basic information con-
cerning the location of the fare to be displayed on a video ter-
minal in the driver™s vehicle.  Absent special circumstances, 
drivers do not communicate with dispatchers or call-takers 
during the dispatch process.  The driver may reject a call by 
pressing a button on the display.  The driver may reject a call 
for any reason without penalty. 
 If a call is rejected, the com-
puter repeats the process with other drivers until someone ac-

cepts the call by pressing an accept button on the display.  Once 
a driver accepts a call, additional information is displayed on 
the video terminal, including the form of payment.  At this 
point, with limited exceptions relating to safety, that driver is 
required to service the call, regardless of where it is, where it is 
going, or what type of service is involved.  Drivers who accept 
a call, and then fail to service it, are subject to a $5 fine im-

posed by the Employer. 
There are a number of governme
nt-imposed rules and regu-
lations applicable to common carriers, including that vehicles 
must be equipped with a meter 
and have posted, on the side of 
all cabs, base rates, wait-time ra
tes, and other charges.  If driv-
ers accept a dispatch call, they must honor these rates, which 
are set by the Employer.  The Employer also has contracts with 
the Veterans Administration and several insurance companies 
to provide transportation for cert
ain individuals at substantially 
reduced rates.  Individuals covered by these contracts do not 

pay cash.  Instead, they provide a voucher to the driver.  The 
driver presents this voucher to
 the Employer™s cashier, who 
either applies the reduced rate fare to the driver™s lease payment 

or provides the driver with cash.  Before January 6, 2003, the 
initial dispatch displayed on the drivers™ video display termi-
nals disclosed whether a call was 
a voucher fare.  On January 6, 
however, the Employer ceased di
splaying this information until 
after drivers accepted the dispatch, at which point drivers could 
no longer reject the dispatch.  Th
e record establishes that the Employer generates little, if any, 
revenue for itself as a result of 
its voucher contracts.  The record
 evidence indicates that the 
voucher contracts are intended to inure to the drivers™ benefit 

by providing a consistent stream of business. 
In addition to being free to acc
ept or decline Employer dis-
patches, drivers have substantia
l latitude in deciding how they 
operate their cabs.  They are not
 restricted or assigned to any 
particular geographic area.  Rather, they are free to work wher-
ever they want.  Thus, for example, they may remain parked at 
a single location as long as they wi
sh, such as the bus station or 
a hotel, or they may drive around any part of the city seeking 

work.  Similarly, drivers may set their own days and hours of 
work.  The record reflects that, in some instances, drivers lease 
vehicles on a weekly basis, but 
choose not to work one or more of those days.  Drivers are also allowed to sublease their vehi-

cles to other drivers, provided th
at the other drivers have signed 
a MICA to ensure insurance coverage and meet the driver 

qualifications described above. 
 Drivers are not required to 
wear any particular clothing or 
attire with the Em
ployer™s logo; 
on the contrary, they may dress 
as they please.  Drivers may 
also use their leased vehicles 
for personal business or pleasure. 
With respect to fares not obtai
ned through dispatch, drivers 
are free to set their own rates.  For example, drivers who are 

flagged down may agree to charge th
e rider a flat rate instead of 
using the meter.  It is also 
not uncommon for drivers to have 
private clientele, who will cont
act the drivers via cell phone or 
pagers, and for drivers to charge these riders different rates. 
The Employer does not have 
in place any handbooks, policy 
manuals, or rules of conduct for taxi drivers.  However, the 

Employer may occasionally receive customer complaints about 
a driver, in which case the Employer will address those com-
plaints with the driver.  The Employer will terminate the lease 
agreement of a driver who is the 
subject of repeated complaints.  
The Employer has terminated the leases of 10 drivers who were 

involved in at-fault accidents 
because the Employer™s common 
carrier liability insurer declared them uninsurable.  However, 

these drivers remained eligible to work as independent contrac-
tors if they obtained their own liability insurance. 
B.  Legal Analysis and Determination 
Section 2(3) of the Act provides that the term ﬁemployeeﬂ 
shall not include ﬁany individual having the status of independ-

ent contractor.ﬂ  The United States Supreme Court in 
NLRB v. 
United Insurance Co., 390 U.S. 254 (1968), observed that Con-
gress did not define ﬁindependent contractorﬂ in the Act, but 
intended that the issue should be
 determined by the application 
of general agency principles in each case.  According to the 
Court, ﬁ[t]here are innumerable 
situations which arise in the 
common law where it is difficult to say whether a particular 

individual is an employee or an i
ndependent contractor.ﬂ  Id. at 
258.  The Court further stated that there is no ﬁshorthand for-

mulaﬂ or ﬁmagic phraseﬂ associated with the common-law test.  
Id. In Roadway Package System, 
326 NLRB 842, 850 (1998), 
the Board reaffirmed that the common law test of agency de-
termines an individual™s status 
as an employee or independent 
contractor.  While acknowledging that the common-law agency 
test ﬁultimately assesses the amount
 or degree of control exer-
cised by an employing entity over an individual,ﬂ the Board in 

Roadway rejected the proposition that
 those factors that do not 
 AAA CAB SERVICES 
 465
include the concept of ﬁcontrolﬂ are insignificant when com-
pared to those that do.  Id. at 850.  Among the factors consid-
ered significant at common law in determining whether an em-
ployment relationship exists, according to the Board in 
Stan-dard Oil Co., 230 NLRB 967, 968 (1977), are: 
 (1) whether individuals perform functions that are an 
essential part of the [employer™s] normal operation or op-

erate an independent business;  
(2) whether they have permanent working arrangement 
with the [employer] which will ordinarily continue as long 
as performance is satisfactory;  
(3) whether they do business in the [employer™s] name 
with assistance and guidance from the [employer™s] per-

sonnel and ordinarily sell onl
y the [employer™s] products;  
(4) whether the agreement which contains the terms 
and conditions under which they operate is promulgated 
and changed unilaterally by the [employer];  
(5) whether they account to the [employer] . . . ;  
(6) whether particular skills are required for the opera-
tions subject to the contract;  
(7) whether they have a proprietary interest in the work 
in which they are engaged; and 
(8) whether they have the opportunity to make deci-
sions which involve risks taken by the independent busi-

nessman [that] may result in profit or loss. 
 In the context of the taxicab industry, the Board has given 
significant weight to two factors:
  ﬁthe lack of any relationship 
between the company™s compensation and the amount of fares 
collected,ﬂ and ﬁthe company™s lack of control over the manner 
and means by which the drivers conducted business after leav-
ing the [company™s] garage.ﬂ  
Elite Limousine Plus, 
324 NLRB 
992, 1001 (1997); City Cab Co. of Orlando, 285 NLRB 1191, 
1193 (1987), citing Air Transit, 271 NLRB 1108 (1984), and 
Checker Cab Co., 
273 NLRB 1492 (1985). 
These two factors militate toward a finding that the Em-
ployer™s drivers are independent c
ontractors.  First, with respect 
to compensation, the record esta
blishes that no relation exists 
between the Employer™s compensation and the fares collected 

by drivers.  On the contrary, drivers retain all of their fares and 
tips and do not provide any accounting to the Employer.  The 
Employer™s primary source of re
venue is derived from the driv-
ers™ lease payments, which 
do not vary according to the 
amounts they earn. 
Second, with respect to control over the operations of the 
cabs, the record amply demonstrates that the Employer lacks 
any significant control over the drivers once they leave the 
Employer™s facility.  
In particular, drivers are free to decide 
what days and hours, if any, they work; the geographical area in 

which they work; how they dress; and whether to ignore all 
dispatch calls and instead re
ly on personal business and cus-
tomers who flag them down on the street.  Drivers are also 

allowed to set their own rates, 
including flat rates, for business 
not received through the Employer™s
 dispatch system.  There is 
likewise no prohibition against their working for other taxicab 
companies. 
Control over the drivers is not demonstrated by the fact that 
the Employer sets standardized lease terms in its leasing 
agreements.  Rather, this is indi
cative only of the parties™ rela-
tive bargaining power and ﬁis irrelevant to the issue of control 

in determining the status of dr
ivers regarding whether they are 
employees or independent contractors.ﬂ  
City Cab Co. of Or-
lando, supra, citing Seafarers Local 777 (Yellow Cab) v. NLRB, 
603 F.2d 862 (D.C. Cir. 1978); and 
NLRB v. Associated Dia-

mond Cabs, 702 F.2d 912 (11th Cir. 1983).  Likewise, the fact 
that the Employer, in accordance with state law, establishes 

meter rates, which are posted on the sides of its cabs, does not 
establish that the Employer exercises any significant control 
over the drivers.  The Board has held that governmentally im-
posed rules such as those associat
ed with the posting of fares do 
not evince the level of control by an employer to preclude inde-

pendent contractor status.  
Associated Diamond Cabs, supra; Elite Limousine Plus, 
supra; Precision Bulk Transport, 279 
NLRB 437 (1986); 
Don Bass Trucking, 275 NLRB 1172 
(1985).  Moreover, the Employer™s requirement that drivers 

service a dispatch once they accept it, does not preclude the 
finding of independent contractor status.  In 
Checker Cab Co.
 at 1493, the Board held that company-devised rules ﬁobli-

gat[ing drivers] to serve a fare once it is acceptedﬂ relate pri-
marily to the orderly dispatch of
 taxicabs and are not significant 
factors regarding independent cont
ractor status.  Finally, the 
Employer™s ability to counsel dr
ivers and terminate their leases based on customer complaints doe
s not establish control suffi-
cient to show an employer-e
mployee relationship.  In 
City Cab Co. of Orlando, 
at 1194,
 the Board held that actions such as 
these designed to preserve customer goodwill and trade name 
value were not incompatible with a finding of independent 
contractor status for the drivers. 
Other factors also support my conclusion that the drivers in 
this case are independent contractors.  First, although the driv-
ers may never acquire title to the cabs they drive, they nonethe-
less have a significant proprietary investment in the instrumen-
talities of their work.  The Board has held that paying lease or 
rental fees over a period of time 
results in a substantial invest-
ment on the part of a lessee.  
City Cab Co. of Orlando, 
at 1194.  
Second, the drivers in this case have the opportunity to make 

decisions involving risks that may result in profit or loss.  The 
Employer does not guarantee drivers any level of income.  In-
stead, drivers make a myriad of decisions, including when and 
where they should work, whether to use the dispatch service 
and to what extent, what rates they should charge non-dispatch 
riders, and whether to sublease 
their vehicles.  Based on their 
decisions and execution, drivers may operate at a profit or a 

loss.  Third, the Employer does not pay any wages to the driv-
ers, and the drivers are responsible for paying their own with-
holding and other taxes.  Drivers do not account to the Em-
ployer.  Fourth, the Employer does not require drivers to keep 
any records of the fares or tips they receive.  Instead, its only 
interest is that drivers remain current on their lease payments. 
Consequently, the drivers in this case are distinguishable 
from drivers such as those in 
Stamford Taxi, 332 NLRB 1372 
(2000), who were found to be statut
ory employees.  In contrast 
to the Employer™s taxi drivers, in 
Stamford Taxi, drivers were subject to a commission-based system, so that the employer™s 

revenues were directly
 correlated to the amount of fares col-
lected by the drivers.  The employer exerted significant control 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 466 
over the drivers™ terms and conditions of employment by, 
among other things, prohibiting drivers from operating their 
vehicles independently or for third parties; retaining title to all 
of its vehicles; prohibiting use of
 its vehicles for personal use; 
implementing comprehensive rules 
of conduct and dress codes; 
requiring drivers to use its dispatch system; and imposing an 
elaborate and regular reporting procedure.  None of these fac-

tors is present here. 
Based on the foregoing, I find that the taxi drivers in the peti-
tioned-for unit are independent 
contractors and not employees 
within the meaning of 
Section 2(3) of the Act.  In these circum-
stances, I shall dismiss the petition. 
   